Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2006

Uniontown Hosp v. Local Union No 491
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1403




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Uniontown Hosp v. Local Union No 491" (2006). 2006 Decisions. Paper 1384.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1384


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-1403


                           THE UNIONTOWN HOSPITAL,
                                          Appellant

                                           v.

                   CHAUFFEURS, TEAMSTERS AND HELPERS,
                          LOCAL UNION NO. 491


                     Appeal from the United States District Court
                       for the Western District of Pennsylvania
                              (D.C. Civil No. 04-cv-00836)
                    District Judge: Honorable Donetta W. Ambrose


                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 6, 2006

                   Before: RENDELL and AMBRO, Circuit Judges,
                            and SHAPIRO, District Judge*

                                (Filed: March 27, 2006)


                              OPINION OF THE COURT




* Honorable Norma L Shapiro, Senior District Court Judge for the Eastern District of
Pennsylvania, sitting by designation.
RENDELL, Circuit Judge.
          This case arises out of the parties’ conflicting interpretations of a clause in the

“Side Letter Regarding Wages” attached to their collective bargaining agreement. The

clause provides for wage increases to be paid to eligible employees in semi-annual lump

sums. Defendant Chauffeurs, Teamsters and Helpers Local Union 491 (“Local 491”)

believes that the clause requires the payments to be calculated cumulatively; plaintiff

Uniontown Hospital (the “Hospital”) disagrees. Unable to resolve the grievance between

themselves, the parties proceeded to arbitration under the terms of the collective

bargaining agreement. When the arbitrator returned an award in Local 491's favor, the

Hospital filed an action to vacate it in the District Court for the Western District of

Pennsylvania. Local 491 counter-claimed to enforce the award, and both parties moved

for summary judgment. The District Court denied the Hospital’s motion, and granted

summary judgment in favor of Local 491. The Hospital now appeals. For the following

reasons, we agree with the District Court’s thorough and well-reasoned decision, and will

affirm.

          We exercise plenary review over a decision resolving cross motions for summary

judgment, but apply the same standard as the District Court in reviewing the arbitration

award. Teamsters Local 312 v. Matlack, Inc., 118 F.3d 985, 994 (3d Cir. 1997). As the

District Court correctly pointed out, our authority to vacate arbitral awards is extremely

limited: “As long as the arbitrator has arguably construed or applied the contract, the

award must be enforced, regardless of the fact that a court is convinced that [the]


                                                 2
arbitrator has committed a serious error.” News Am. Publ’ns, Inc. v. Newark

Typographical Union, Local 103, 918 F.2d 21, 24 (3d Cir. 1990). A reviewing court

“may not review the merits of the arbitral decision.” Id.

       The Hospital has not identified, either in the District Court or on appeal, any basis

upon which we could vacate the arbitrator’s award. The award was supported by record

evidence. The arbitrator chose to interpret the disputed provision consistently with other

provisions in the side letter, which clearly provided for cumulative annual increases for

other employees (i.e., those who were not eligible for the lump sum payments), and the

Union’s stated intention to obtain increases for all employees in the same manner. The

Hospital’s argument to the contrary amounts to no more than an assertion that the

arbitrator should have weighed the evidence differently. As noted above, however, we

have no authority to disturb the award on that basis.

       Nor may we vacate the award based on the Hospital’s second argument, that the

arbitrator improperly ignored the canon of contract construction that holds that

ambiguities in a contract should be construed against the drafter. “A court does not

review the award to ascertain whether the arbitrator has applied the correct principles of

law.” Id. We may vacate an award that is “totally unsupported by principles of contract

construction,” id. (citation omitted), but that is not the case here. The arbitrator followed

a generally accepted contract construction technique. He looked first to the plain

language of the agreement. When he determined that to be ambiguous, he referred to

extrinsic evidence of the parties’ intent.

                                              3
       In the words of the District Court, the opinion and award in this case were

“rationally derived from the agreement and its context; the arbitrator did not rely solely

upon his own brand of industrial justice.” We will accordingly affirm.




                                             4